Cole, J.
The matter set forth in the affidavits of the respective parties, upon which the court based its ruling, appealed from, are not embraced in the abstract, and hence we cannot know but that the court ruled correctly. Every legal presumption is in favor of the correctness of the ruling of the court. The appellant must show error affirmatively. It is urged that the “ plaintiff recognized the setting aside of the default by filing a supplemental petition, asking an attachment after the default was set aside.” This is true; but the affidavits may sufficiently explain, and satisfactorily account for, this fact. Besides this, we cannot see that the defendants are prejudiced by the order appealed from, since their motion to set aside the default is still pending, and, for aught that appears, may be sustained. If it is overruled the defendants may correct any error therein by appeal.
Affirmed.